DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Upon further review of the Applicant’s amendments and/or remarks, the amended claimed limitations does not overcome the previous rejection on record because of the following reasons:
First, the Applicant is kindly directed to the prior art references (Melen and Grube) which discussed the concept of exchanging and/or sharing location information among communication devices in a group via a server (see Melen, fig. 1, and Grube, fig. 1).
Thus, contrary to the Applicant’s amendments and/or remarks, the claim does not specifically and/or uniquely define the term “site data” so as to be distinguished from the applied prior arts on record. As it is readily known by one of ordinary skill in the art, a “site” is a location or an area. According to the Merriam-Webster Dictionary online (https://www.merriam-webster.com/dictionary/site), a site is “the place, scene, or point of an occurrence or event”.
Secondly, as discussed in the prior art reference Grube, e.g. pp0037, pp0009, “Optionally, the communication unit may send location information associated with the event.  The location information may comprise, for example, the location of the communication unit and/or the location of an incident the resolution of which requires the location sharing service.” “As an example, suppose a public safety officer discovers an accident, a crime scene or any other type of incidents requiring the attention and the coordinated effort of some or all of the currently communicating talkgroup members to resolve the incident.” Furthermore, Grube in e.g. pp0004, discussed “A map display, with icons representing the incidents and the communication units with their current status”.
Therefore, the Examiner believes that the prior art references on record teaches the at least newly added limitations as discussed above and/or in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59, 72-74, 87-94, 96, 97, 99-101, 103-106, 108-112, 116-122,  125-129, and 132-134, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628) and Sheha et al. (US Publication No. 20030036848).

As to claims 59, 74, 110, 121, and 128, Melen teaches a method, a system, and/or a first device comprising: executing operations on one or more processors of one or more servers (fig. 1a, network server), the operations comprising: receiving vehicle location data provided by a first mobile device corresponding to a vehicle, wherein the vehicle location data indicate [GPS information] of a geographical location of the first mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6); wherein a geographical area depicted in the participant map includes the geographical location of the first mobile device and a geographical location of the participant (fig. 1, fig. 4, and pp0063, cars location display on the map); sending participant data to the second device corresponding to the participant, wherein the participant data comprise the vehicle location data (fig. 1, pp0028, pp0029, fig. 4, transmitting and/or receiving location of each other), wherein the second device corresponding to the participant is configured to (1) determine coordinates of positions on the participant map corresponding to the geographical locations of the first mobile device and the participant, (2) display the participant map, (3) place a first and third symbols on the participant map at the determined coordinates of the positions on the participant map corresponding to the geographical locations of the first mobile device and the participant, respectively (fig. 1, fig. 4, pp0069, locations of the vehicles are indicated on the display as icons on the map). However, Melen fails to explicitly mention coordinates of a geographical location, wherein a geographical area depicted in the participant map includes a geographical location of an entity and display a second symbol corresponding to the geographical location of the entity; receiving site data transmitted by a second device corresponding to a participant, the site data indicating a geographical location of a site specified by the participant, wherein the second device is configured to (1) identify participant interaction with the second device, the participant interaction indicating the geographical location of the site and (2) transmit the site data; sending the site data to the first mobile device corresponding to the vehicle, wherein the first mobile device is configured to place a site symbol representing the site specified by the participant on the map at a position on the map corresponding to the geographical location of the site specified by the participant; sending to the second device, a photograph provided by a user of the first mobile device, and (4) display the photograph provided by the user of the first mobile device; sending a server-provided vehicle map to the first mobile device corresponding to the vehicle, wherein a geographical area depicted in the server-provided vehicle map includes the geographical location of the first mobile device, and wherein the first mobile device is configured to perform acts while in motion, the acts including (1) sending the vehicle location data via Internet Protocol (IP) -based communication with a cellular network, (2) receiving the server-provided vehicle map via IP-based communication with a cellular network, (3) determining coordinates of a position on the server-provided vehicle map corresponding to the geographical location of the first mobile device. (4) displaying the server-provided vehicle map, and. (5) placing a fourth symbol on the server-provided vehicle map at the determined coordinates of the position on the server-provided vehicle map corresponding to the geographical location of the first mobile device; and sending a server-provided participant map to the participant.
In an analogous field of endeavor, Grube teaches coordinates of a geographical location, wherein a geographical area depicted in the participant map includes a geographical location of an entity and display a second symbol corresponding to the geographical location of the entity (fig. 2, incident site or location icon or Point of Interest icon, pp0028, displaying location information, such as a map including street information, landmarks, locations and/or status of communication units 105-113 in a particular geographic area, and pp0061); receiving site data transmitted by a second device corresponding to a participant, the site data indicating a geographical location of a site specified by the participant (fig. 1, pp0009, pp0037, the communication unit may send location information associated with the event, as an example, suppose a public safety officer discovers an accident, a crime scene or any other type of incidents requiring the attention and the coordinated effort of some or all of the currently communicating talkgroup members to resolve the incident), wherein the second device is configured to (1) identify participant interaction with the second device, the participant interaction indicating the geographical location of the site and (2) transmit the site data (fig. 1, pp0009, pp0037, the communication unit may send location information associated with the event, as an example, suppose a public safety officer discovers an accident, a crime scene or any other type of incidents requiring the attention and the coordinated effort of some or all of the currently communicating talkgroup members to resolve the incident); sending the site data to the first mobile device corresponding to the vehicle, wherein the first mobile device is configured to place a site symbol representing the site specified by the participant on the map at a position on the map corresponding to the geographical location of the site specified by the participant (fig. 1, pp0009, pp0037, the communication unit may send location information associated with the event, as an example, suppose a public safety officer discovers an accident, a crime scene or any other type of incidents requiring the attention and the coordinated effort of some or all of the currently communicating talkgroup members to resolve the incident, and pp0004); sending to the second mobile device (fig. 1, fig. 2, pp0061, Using this location data, for example, the receiving client user may see its own location coordinates, and/or the location coordinates of the service initiator), a photograph provided by a user of the first mobile device, and (4) display the photograph provided by the user of the first mobile device (fig. 1, pp0025, exchange information (e.g., voice, video, data, text, etc.) with the wireless infrastructure 103 and/or other communication units, pp0061, location sharing, the received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data, and displayed on the LCD of that device). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). However, they failed to explicitly teach sending a server-provided vehicle map to the first mobile device corresponding to the vehicle, wherein a geographical area depicted in the server-provided vehicle map includes the geographical location of the first mobile device, and wherein the first mobile device is configured to perform acts while in motion, the acts including (1) sending the vehicle location data via Internet Protocol (IP) -based communication with a cellular network, (2) receiving the server-provided vehicle map via IP-based communication with a cellular network, (3) determining coordinates of a position on the server-provided vehicle map corresponding to the geographical location of the first mobile device. (4) displaying the server-provided vehicle map, and. (5) placing a fourth symbol on the server-provided vehicle map at the determined coordinates of the position on the server-provided vehicle map corresponding to the geographical location of the first mobile device; and sending a server-provided participant map to the participant.
In an analogous field of endeavor, Karaoguz teaches sending a server-provided vehicle map to the first mobile device corresponding to the vehicle (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion and downloading map segment from the map server, and fig. 6), wherein a geographical area depicted in the server-provided vehicle map includes the geographical location of the first mobile device (fig. 1, fig. 9, abs, pp0020, display a map segment and an icon representing the wireless terminal at a location corresponding to the location coordinates of the wireless terminal with respect to the map segment), and wherein the first mobile device is configured to perform acts while in motion (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion and downloading map segment from the map server), the acts including (1) sending the vehicle location data via Internet Protocol (IP) -based communication with a cellular network (fig. 9, #904, #906, pp0021, send request to the server including location coordinates, and pp0044), (2) receiving the server-provided vehicle map via IP-based communication with a cellular network (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion and downloading map segment from the map server, and pp0044), (3) determining coordinates of a position on the server-provided vehicle map corresponding to the geographical location of the first mobile device (fig. 1, fig. 9, pp0022, pp0030, icons displayed on the map segment are displayed at locations corresponding to the location coordinates of the wireless terminal 118 with respect to the map segment). (4) displaying the server-provided vehicle map (fig. 1, fig. 9, pp0022, pp0030, icons displayed on the map segment are displayed at locations corresponding to the location coordinates of the wireless terminal 118 with respect to the map segment), and. (5) placing a fourth symbol on the server-provided vehicle map at the determined coordinates of the position on the server-provided vehicle map corresponding to the geographical location of the first mobile device (fig. 1, fig. 9, pp0022, pp0030, icons displayed on the map segment are displayed at locations corresponding to the location coordinates of the wireless terminal 118 with respect to the map segment); and sending a server-provided participant map to the participant (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion and downloading map segment from the map server). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Grube with the teachings of Karaoguz to achieve the goal of efficiently and reliably performing operation relating to the location/mobility of a wireless terminal and utilizing the wireless terminal with limited storage capabilities for navigational purposes in a communication system (Karaoguz, pp0004). However they fail to explicitly teach sending original amplifying data to the second device corresponding to the participant, wherein the original amplifying data relate to the entity represented by the second symbol, and wherein the second device is configured to display the original amplifying data; Reply to Office Action of October 6, 2020 receiving, from the second device corresponding to the participant, additional amplifying data relating to the entity represented by the second symbol; generating modified amplifying data based on the original amplifying data and the additional amplifying data; and sending the modified amplifying data to one or more other devices corresponding to one or more other participants, wherein the modified amplifying data relate to the entity represented by the second symbol, and wherein each of the one or more other devices is configured to display the modified amplifying data.
In an analogous field of endeavor, Sheha teaches the concept of sending original amplifying data to the second device corresponding to the participant, wherein the original amplifying data relate to the entity represented by the second symbol (fig. 1, fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests), and wherein the second device is configured to display the original amplifying data (fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests and display search results); Reply to Office Action of October 6, 2020 receiving, from the second device corresponding to the participant, additional amplifying data relating to the entity represented by the second symbol (fig. 13, pp0060, pp0088, pp0089, user add additional ratings or reviews or notes to specific POI and transfer to the search engine); generating modified amplifying data based on the original amplifying data and the additional amplifying data (fig. 13, pp0015, pp0093, server authorize and/or authenticate the incorporation of the user’s reviews or ratings or notes for specific POIs); and sending the modified amplifying data to one or more other devices corresponding to one or more other participants (fig. 13, pp0088, fig. 16, and pp0093, send POI to friend, which includes specific note information for the POI, and fig. 17), wherein the modified amplifying data relate to the entity represented by the second symbol, and wherein each of the one or more other devices is configured to display the modified amplifying data (fig. 13, pp0088, fig. 16, and pp0093, send POI to friend, which includes specific note information for the POI, and display POI and the additional note information and fig. 17). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 72 and 87, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the operations further comprise: Second Preliminary Amendment receiving updated vehicle location data provided by the first mobile device, wherein the updated vehicle location data indicate [GPS information] of an updated geographical location of the first mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated); and sending the updated vehicle location data to the second device, wherein the second device is configured to (1) determine [GPS information]  of an updated position on the participant map corresponding to the [GPS information]  of the updated geographical location of the first mobile device, (2) display the participant map, (3) place the first symbol on the participant map at the determined [GPS information]  of the updated position on the participant map corresponding to the [GPS information]  of the updated geographical location of the first mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated). However, fails to explicitly mention coordinates of the geographical location.
Grube teaches coordinates of the geographical location (fig. 1, fig. 2, pp0061, using this location data, for example, the receiving client user may see its own location coordinates, and/or the location coordinates of the service initiator). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).
As to claims 73 and 88, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the participant map is a first participant map, and wherein the operations further comprise: receiving and sending updated vehicle location data provided by the first mobile device, wherein the updated vehicle location data indicate [GPS information] of an updated geographical location of the first mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6, pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated); and, wherein a geographical area depicted in the second participant map includes the geographical location of the participant and the updated geographical location of the first mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and pp0063, fig. 6, pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated), wherein the second device is configured to (1) determine [GPS information] of a position on the second participant map corresponding to the [GPS information] of the updated geographical location of the first mobile device, (2) display the second participant map, (3) place the first symbol on the updated participant map at the determined [GPS information] of the position on the participant map corresponding to the [GPS information] of the updated geographical location of the first mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and pp0063, fig. 6, pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated). However fails to explicitly mention coordinates of the geographical location; sending a second participant map to the second device corresponding to the participant, wherein the second participant map includes the geographical location of the entity and (4) display the photograph provided by the user of the first mobile device.
In an analogous field of endeavor, Grube teaches coordinates of a geographical location (fig. 1, fig. 2, pp0061, Using this location data, for example, the receiving client user may see its own location coordinates, and/or the location coordinates of the service initiator), wherein the second participant map includes the geographical location of the entity (fig. 2, incident site or location icon or Point of Interest icon, pp0028, displaying location information, such as a map including street information, landmarks, locations and/or status of communication units 105-113 in a particular geographic area, and pp0061) and (4) display the photograph provided by the user of the first mobile device (fig. 1, pp0025, exchange information (e.g., voice, video, data, text, etc.) with the wireless infrastructure 103 and/or other communication units, pp0061, location sharing, the received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data, and displayed on the LCD of that device). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). However, they failed to explicitly teach sending a second participant map to the second device corresponding to the participant.
In an analogous field of endeavor, Karaoguz teaches sending a second participant map to the second device corresponding to the participant (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion and downloading map segment from the map server). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Grube with the teachings of Karaoguz to achieve the goal of efficiently and reliably performing operation relating to the location/mobility of a wireless terminal and utilizing the wireless terminal with limited storage capabilities for navigational purposes in a communication system (Karaoguz, pp0004).
As to claims 89, 92, 116, 125, and 132, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the operations further comprise: sending facility data to the second mobile device corresponding to the participant, wherein the facility data indicate coordinates of geographical locations of a plurality of facilities, wherein the second mobile device is configured to (1) determine coordinates of a plurality of positions on the participant map corresponding to the coordinates of the geographical locations of the facilities, and (2) place a plurality of facility symbols on the participant map at the determined coordinates of the positions on the participant map corresponding to the coordinates of the geographical locations of the facilities.
In an analogous field of endeavor, Sheha teaches the concept of wherein the operations further comprise: sending facility data to the second mobile device corresponding to the participant, wherein the facility data indicate coordinates of geographical locations of a plurality of facilities (fig. 1, fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests and pp0006), wherein the second mobile device is configured to (1) determine coordinates of a plurality of positions on the participant map corresponding to the coordinates of the geographical locations of the facilities (fig. 1, fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests and pp0006), and (2) place a plurality of facility symbols on the participant map at the determined coordinates of the positions on the participant map corresponding to the coordinates of the geographical locations of the facilities (fig. 1, fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests and pp0006). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 90 and 93, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Karaoguz further teaches the concept of transmitting [request] to a predetermined server (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion, requesting, and downloading map segment from the map server). However, Melen fails to explicitly teach wherein the plurality of facilities include a particular facility, wherein the plurality of facility symbols include a particular facility symbol representing the particular facility, and wherein the operations further comprise: receiving participant selection data provided by the second device corresponding to the participant, the participant selection data indicating selection of the particular facility symbol by the participant; and sending a uniform resource locator (URL) of a website associated with the particular facility to the second device corresponding to the participant.
In an analogous field of endeavor, Sheha teaches the concept wherein the plurality of facilities include a particular facility, wherein the plurality of facility symbols include a particular facility symbol representing the particular facility (fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests and display search results), and wherein the operations further comprise: receiving participant selection data provided by the second device corresponding to the participant, the participant selection data indicating selection of the particular facility symbol by the participant (fig. 13, fig. 16, and pp0069, the user can navigate the links, similar to an HTML web page in a web browser, by clicking on the appropriate links, such as using an icon pointer 1007 to initiate those links); and sending a [HTML web page link] of a website associated with the particular facility to the second device corresponding to the participant (fig. 13, fig. 16, and pp0069, the user can navigate the links, similar to an HTML web page in a web browser, by clicking on the appropriate links, such as using an icon pointer 1007 to initiate those links). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 91 and 94, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Karaoguz further teaches the concept of transmitting [request] to a predetermined server (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion, requesting, and downloading map segment from the map server). However, Melen fails to explicitly teach wherein the URL is sent to the second device in response to receiving the second participant selection data.
In an analogous field of endeavor, Sheha teaches the concept wherein the URL is sent to the second device in response to receiving the second participant selection data (fig. 13, fig. 16, and pp0069, the user can navigate the links, similar to an HTML web page in a web browser, by clicking on the appropriate links, such as using an icon pointer 1007 to initiate those links). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 96, 99, and 117, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the second device is configured to display the original amplifying data in connection with the second symbol.
In an analogous field of endeavor, Sheha teaches the concept of wherein the second device is configured to display the original amplifying data in connection with the second symbol (fig. 13, abs, and pp0076, searching and retrieving location information associated with one or more points of interests and display search results). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 97, 100, and 118, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein each of the one or more other mobile devices is configured to display the modified amplifying data in connection with the second symbol.
In an analogous field of endeavor, Sheha teaches the concept of wherein each of the one or more other mobile devices is configured to display the modified amplifying data in connection with the second symbol (fig. 13, pp0088, fig. 16, and pp0093, send POI to friend, which includes specific note information for the POI, and display POI and the additional note information and fig. 17). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 101, 106, 112, 122, and 129, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the second device is a cellular phone or a personal digital assistant (PDA) (fig. 1, pp0003, Vehicles are also equipped with wireless communication systems such as cellular telephones or satellite telephones).
As to claims 103, 108, 119, 126, and 133, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly mention wherein the operations further comprise: sending a link to a website associated with the entity represented by the second symbol to the second device corresponding to the participant, wherein the second device is configured to access data from the website associated with the entity.
In an analogous field of endeavor, Sheha teaches the concept of wherein the operations further comprise: sending a link to a website associated with the entity represented by the second symbol to the second device corresponding to the participant (fig. 13, fig. 16, and pp0069, the user can navigate the links, similar to an HTML web page in a web browser, by clicking on the appropriate links, such as using an icon pointer 1007 to initiate those links), wherein the second device is configured to access data from the website associated with the entity (fig. 13, fig. 16, and pp0069, the user can navigate the links, similar to an HTML web page in a web browser, by clicking on the appropriate links, such as using an icon pointer 1007 to initiate those links). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claims 104, 109, 120, 127, and 134, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Karaoguz further teaches the concept of transmitting [request] to a predetermined server (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion, requesting, and downloading map segment from the map server). However, fails to explicitly mention that wherein sending the link to the website comprises sending a uniform resource locator (URL) of the web site.
In an analogous field of endeavor, Sheha teaches the concept of wherein sending the link to the website comprises sending a [HTML web page link] of the web site (fig. 13, fig. 16, and pp0069, the user can navigate the links, similar to an HTML web page in a web browser, by clicking on the appropriate links, such as using an icon pointer 1007 to initiate those links). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Sheha to achieve the goal of efficiently and conveniently exchanging information compiled by various other users, such as people with a common interest about a particular POI and for providing the best travel route (Sheha, pp0009).
As to claim 105, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the participant data further include a photograph provided by a user of the first mobile device, and wherein the second device corresponding to the participant is further configured to display the photograph.
In an analogous field of endeavor, Grube wherein the participant data further include a photograph provided by a user of the first mobile device, and wherein the second device corresponding to the participant is further configured to display the photograph (fig. 1, pp0025, exchange information (e.g., voice, video, data, text, etc.) with the wireless infrastructure 103 and/or other communication units, pp0061, location sharing, the received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data, and displayed on the LCD of that device). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).

Claim 60-62 and 75-77, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628), Sheha et al. (US Publication No. 20030036848), and Saso et al. (US Publication No. 20070115433).

As to claims 60 and 75, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the photograph identifies an entity represented by the first symbol. 
In an analogous field of endeavor, Saso teaches wherein the photograph identifies an entity represented by the first symbol (fig. 1, pp0001, pp0013, communication devices mounted in automotive vehicle exchanging images with other automotive vehicles, image indicative of the automotive vehicle with an image indicative of said other automotive vehicle). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Saso to achieve the goal of efficiently and easily tracking and sharing location and other information in a communication system (Saso, pp0002).
As to claims 61 and 76, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the photograph depicts the user of the first mobile device.
  In an analogous field of endeavor, Saso teaches wherein the photograph depicts the user of the first mobile device (fig. 1, pp0001, pp0011, communication devices mounted in automotive vehicle exchanging images with other automotive vehicles, images indicative of faces of vehicle occupants on said other automotive vehicle). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Saso to achieve the goal of efficiently and easily tracking and sharing location and other information in a communication system (Saso, pp0002).
As to claims 62 and 77, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the operations further comprise receiving the photograph provided by the user of the first mobile device.
   In an analogous field of endeavor, Saso teaches wherein the operations further comprise receiving the photograph provided by the user of the first mobile device (fig. 1, pp0001, pp0011, communication devices mounted in automotive vehicle exchanging images with other automotive vehicles, images indicative of faces of vehicle occupants on said other automotive vehicle). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Saso to achieve the goal of efficiently and easily tracking and sharing location and other information in a communication system (Saso, pp0002).

Claim 66-68, 81-83, 102, 107, 113-115, 123, 124, 130, and 131, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628), Sheha et al. (US Publication No. 20030036848) and Hymes (US Patent No. 8014763).

As to claims 102, 107, 113, 123 and 130, Melen in view of Grube, Karaoguz, and Sheha teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the operations further comprise: receiving participant selection data provided by the second device corresponding to the participant, the participant selection data corresponding to user input provided via the second device (fig. 1, fig. 4, pp0070, touching the icons on the map). However, Melen fails to explicitly teach that based on the participant selection data, automatically establishing a channel of Internet Protocol (IP) -based communication between the first mobile device and the second device via the one or more servers; receiving a message from the second device via the channel of IP-based communication; and sending the message to the first mobile device corresponding to the vehicle via the channel of IP-based communication, wherein the second device does not have access to an IP address of the first mobile device.
In an analogous field of endeavor, Hymes teaches based on the participant selection data (upon request to sever), automatically establishing a channel of Internet Protocol (IP) -based communication between the first mobile device and the second device via the one or more servers (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice); Application No. 16/834,4393Docket No.: MOC-001C6 Reply to Office action of May 29, 2020receiving a message from the second device via the channel of IP-based communication; and sending the message to the first mobile device corresponding to the vehicle via the channel of IP-based communication (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice), wherein the second device does not have access to an IP address of the first mobile device (fig. 6, col. 16, lines 30-35, and col. 46, lines 28-32, users do not have access to other users network address). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 66, 81, 114, 124, and 131, Melen in view of Grube, Karaoguz, Sheha, and Hymes teaches the limitations of the independent claims as discussed above. However Melen fails to explicitly mention that wherein the message received from the second device and sent to the first mobile device via the channel of IP-based communication includes a text message.
In an analogous field of endeavor, Hymes teaches wherein the message received from the second device and sent to the first mobile device via the channel of IP-based communication includes a text message (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 67, 82, and 115, Melen in view of Grube, Karaoguz, Sheha, and Hymes teaches the limitations of the independent claims as discussed above. However Melen fails to explicitly mention that wherein the message is a first message, and wherein the operations further comprise receiving a second message provided by the first mobile device corresponding to the vehicle via the channel of IP-based communication; and sending the second message to the second device corresponding to the participant via the channel of IP-based communication. 
 In an analogous field of endeavor, Hymes teaches wherein the message is a first message, and wherein the operations further comprise receiving a second message provided by the first mobile device corresponding to the vehicle via the channel of IP-based communication (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice); and sending the second message to the second device corresponding to the participant via the channel of IP-based communication (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 68 and 83 Melen in view of Grube, Karaoguz, Sheha, and Hymes teaches the limitations of the independent claims as discussed above. However Melen fails to explicitly mention that wherein the second message received from the first mobile device and sent to the second device via the channel of IP-based communication includes a text message.  
In an analogous field of endeavor, Hymes teaches wherein the second message received from the first mobile device and sent to the second device via the channel of IP-based communication includes a text message (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Sheha with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).

 Claim 136, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628), Sheha et al. (US Publication No. 20030036848) and Chen (US Publication No. 20060176847).

As to claim 136 Melen in view of Grube, Karaoguz, and Sheha, teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the operations further comprise: assigning different dynamic IP addresses to the first mobile device and the second mobile device via the cellular network.
In an analogous field of endeavor, Chen teaches wherein the operations further comprise: assigning different dynamic IP addresses to the first mobile device and the second mobile device via the cellular network (fig. 1, pp0096, pp0110, pp0111, assign IP address for dynamic moving devices). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen Grube, Karaoguz, and Sheha with the teachings of Chen to achieve the goal of efficiently and easily exchanging GPS information among vehicles and achieving minimal communication latency in a communication system (Chen, pp0020, pp0021).

Allowable Subject Matter
Claims 69-71, 84-86 allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645